DAUKSCH, Judge.
This is an appeal from a sentence. It is the second appeal because we earlier quashed an improper sentence and remanded for resentencing. Pilgrim v. State, 480 So.2d 688 (Fla. 5th DCA 1985). Because the trial court has once again failed to follow the dictates of the sentencing guidelines rules and statutes we must quash the sentence. Upon remand the trial judge is directed to impose a sentence of no less than five and one-half years and no greater than seven years imprisonment, probation or community control.
SENTENCE QUASHED; REMANDED.
ORFINGER and COWART, JJ., concur.